UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6638


SAM FREDERICK,

                 Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Mary G. Lewis, District Judge.
(9:15-cv-02699-MGL)


Submitted:   September 13, 2016           Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sam Frederick, Appellant Pro Se. Marshall Prince, II, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sam Frederick appeals the district court’s order accepting

the magistrate judge’s recommendation to grant the United States

summary      judgment   on   Frederick’s   malpractice    action,   brought

pursuant to the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346,

2671–2680 (West 2006 & Supp. 2016).         We have reviewed the record

and   find    no   reversible   error.     Accordingly,    we   affirm    the

district     court’s    judgment.    Frederick   v.   United    States,   No.

9:15-cv-02699-MGL (D.S.C. Apr. 4, 2016).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                      2